Citation Nr: 1531257	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for service-connected right knee disability for period prior to June 16, 2014.  

2.  Entitlement to an increase in a 30 percent rating for service-connected right knee disability for the period since August 1, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied an increase in a 20 percent rating for a right knee disability (characterize as postoperative residuals of a right partial medial meniscectomy).  

A January 2015 RO decision granted a temporary total rating (38 C.F.R. § 4.30 (2014)) based on convalescence for the period from June 16, 2014 to July 31, 2015, due to a total right knee replacement.  By this decision, the RO also assigned a 30 percent rating for the Veteran's service-connected right knee disability (recharacterized as postoperative residuals of a right partial medial meniscectomy, status post total knee replacement with surgical scar), effective August 1, 2015.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  This action created the issues as stated on the title page.

The issue of entitlement to an increase in a 30 percent rating for a right knee disability for the period since August 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

For the period prior to June 16, 2014, the Veteran's service-connected right knee disability was manifested by arthritis with limitation of motion (flexion was to no worse than 70 degrees and extension was to no worse than zero degrees), and no instability.  



CONCLUSION OF LAW

The criteria for an increase in a 20 percent rating for service-connected right knee disability for the period prior to June 16, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard May 2012 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  Although the Board is remanding the other right knee rating issue, in part, for more recent treatment records, those records are unlikely to be relevant to the earlier rating period prior, which was prior to the total right knee replacement.

The Veteran was provided with VA examinations in August 2012, November 2013, and January 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Legal Criteria

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. Part 4 (2014).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

There are several diagnostic codes used to evaluate disabilities of the knees and legs.  Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, is rated 20 percent.  38 .C.F.R. § 4.71a, Diagnostic Code 5258.  

Removal of semilunar cartilage, symptomatic, is rated 10 percent.  38 .C.F.R. § 4.71a, Diagnostic Code 5259.  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Limitation of flexion of a leg to 60 degrees warrants a zero percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a zero percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).  

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum) are not applicable in this case, as the evidence does not show that the Veteran has any of those conditions.  Specifically, the evidence, including the treatment records and the August 2012, November 2013, and January 2014 VA examinations, does not demonstrate ankylosis of the right knee.  Additionally, the evidence, including the treatment records and reports or VA examination, fails to demonstrate any findings of genu recurvatum, or any impairment of the tibia and fibula.  Additionally, the Board notes that the Veteran underwent a total knee arthroplasty on June 16, 2014.  The provisions of 38 C.F.R. §§ 4.30 and 4.71a, Diagnostic Code 5055 are not applicable prior to that date.  

In VAOPGCPREC 23-97, VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  A separate issue concerning a possible rating for instability is addressed in the remand section following the decision.

In VAOPGCPREC 9-04, VA's General Counsel held that separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

III. Factual Background

The Veteran filed a claim for increase in April 2012 indicating that his symptoms had worsened and that he would possibly have a total knee replacement.

VA treatment records dated from April 2012 to August 2012 show treatment for the right knee.  For example, a May 2012 VA treatment entry noted that the Veteran was seen for follow-up of his right knee pain.  The Veteran complained of a knot on the side of his right knee which had been present for a couple of months.  The examiner reported that the Veteran had a firm knot on the lateral aspect of his right lower leg.  The examiner stated that the knot seemed to be at the junction of the tibia and fibula and that it was slightly fluctuant like a ganglion cyst.  It was noted that the Veteran did have bony changes about his right knee that were consistent with osteoarthritis.  The examiner indicated that the Veteran was able to fully extend his right knee and to flex to 130 degrees.  The examiner reported that the Veteran did have significant crepitus with range of motion.  It was noted that x-rays showed bone-on-bone contact in the medial compartment of the right knee.  The impression was degenerative joint disease of the right knee with a probable cyst.  

During an August 2012 VA examination, the Veteran reported that he suffered a right knee injury while working on a flight deck during service.  He stated that he hyperextended his right knee and that it was dislocated with a torn meniscus.  The Veteran indicated that he underwent surgery at that time.  He currently reported that he had flare-ups that impacted the function of his right knee or lower leg.  He stated that he had daily pain, especially on increased activity.  He also indicated that he had a ganglion cyst of the lateral aspect of his right knee which had made the pain worse.  

As to range of motion of the Veteran's right knee, the examiner reported that flexion was 100 degrees and that extension was 10 degrees.  The examiner stated that there was no objective evidence of painful motion.  The examiner reported that the Veteran was able to perform repetitive use testing with three repetitions and that post-test flexion was 105 degrees and post-test extension was 10 degrees.  The examiner indicated that the Veteran did not have additional limitation in range of motion of the right knee following repetitive-use testing.  The examiner reported that the Veteran did have functional loss and/or functional impairment of the right knee.  It was noted that the Veteran had deformity of the right knee, as well as less, less movement than normal, excess fatigability, deformity, and interference with sitting, standing, and weight bearing.  The examiner reported that the Veteran had tenderness or pain to palpation of the joint line or soft tissues of the right knee.  The examiner indicated that the Veteran had normal strength (5/5) in the right knee.  

The examiner reported that there was no evidence or history of recurrent patellar subluxation and dislocation of the right knee.  The examiner stated that the anterior instability (Lachman test); the posterior instability (posterior drawer test); and the medial-lateral instability test, were all normal in the right knee.  It was noted that the Veteran did not have shin splints.  The examiner indicated that the Veteran had undergone surgery for a meniscal condition.  It was noted that the Veteran underwent a meniscectomy for a meniscal tear in 1973.  The examiner maintained that the Veteran had no residual signs and/or symptoms due to the meniscectomy.  The examiner reported that the Veteran had not undergone a total knee replacement at that time.  It was noted that the Veteran had also not undergone knee surgery other than the meniscectomy.  The examiner reported that the Veteran had a scar that was not painful and/or unstable and did not involve a total area of all related scars greater than 39 square cm (6 square inches).  

The examiner indicated that the Veteran occasionally used a right knee brace for right knee pain.  The examiner stated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation or prosthesis.  The examiner reported that degenerative arthritis was documented, but that there was no x-ray evidence of patellar subluxation.  It was noted that an April 2012 x-ray, as to the Veteran's right knee, showed that there was a small intra-articular effusion in the suprapatellar region, and that osteophytes on the posterior aspect of the patella, the intercondylar are of the joint, and particularly around the medical joint space, were identified.  There was also marked narrowing of the medical compartment with irregularity of the articular surfaces with eburnation of the bone, and calcification posterior to the joint.  The impression was marked degenerative changes of the right knee.  

The diagnoses were right knee meniscus tear, repaired; osteoarthritis of the right knee; and a ganglion cyst of the right lateral knee.  The examiner indicated that the Veteran's right knee condition did impact his ability to work.  The examiner stated that the Veteran could not perform physical occupations due to the need to bend or stand for a prolonged period of time.  It was noted that the Veteran last worked two years earlier and that he was laid off from selling cars.  

VA treatment records dated from February 2013 to March 2013 refer to continued treatment for right knee pain.  

During a November 2013 VA examination, the Veteran reported that he had medial right knee pain all the time.  It was noted that the Veteran used a right knee brace if he had to do a lot of handyman work.  It was noted that there was no redness, warmth, or swelling.  The Veteran indicated that his right knee had been getting progressively worse.  He stated that he had undergone one steroid injection and three Synvisc type injections without relief.  The Veteran indicated that he worked as an automobile salesman when he initially got out of the service and that he currently drove a school bus for work.  The Veteran reported that he had flare-ups that impacted the function of this right knee and/or lower leg.  He stated that cold weather increased his discomfort and stiffness.  

The examiner reported, as to range of motion of the Veteran's right knee, that flexion was 70 degrees and that painful motion began at 70 degrees.  The examiner stated that extension was zero degrees.  The examiner indicated that Veteran was able to perform repetitive use testing with three repetitions and that post-test flexion was 85 degrees and post-test extension was zero degrees.  It was noted that the Veteran did not have additional limitation in range of motion of the right knee following repetitive-use testing.  The examiner reported that the Veteran did have functional loss and/or functional impairment of the right knee.  The examiner stated that the Veteran had less movement than normal as well as pain on movement.  The examiner indicated that the Veteran did have tenderness or pain to palpation for the joint line or soft tissues of the right knee.  The examiner related that the Veteran had normal strength (5/5) in the right knee.  

The examiner indicated that there was no evidence or history of recurrent patellar subluxation and dislocation of the right knee.  The examiner stated that the anterior instability (Lachman test); the posterior instability (posterior drawer test); and the medial-lateral instability test, were all normal in the right knee.  It was noted that the Veteran did not have shin splints.  The examiner indicated that the Veteran had undergone a meniscectomy for a meniscal tear in 1973.  The examiner maintained that the Veteran had residual signs and/or symptoms due to the meniscectomy in that he had limited range of motion and pain.  The examiner reported that the Veteran had not undergone a total knee replacement at that time.  It was noted that the Veteran had also not undergone knee surgery other than the meniscectomy.  The examiner stated that the Veteran had a scar that was not painful and/or unstable and did not involve a total area of all related scars greater than 39 square cm (6 square inches).  

The examiner reported that the Veteran occasionally used a right knee brace for right knee pain.  The examiner indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation or prosthesis.  It was noted that degenerative arthritis was documented, but that there was no x-ray evidence of patellar subluxation.  The examiner referred to the April 2012 VA x-ray, as to the Veteran's right knee (discussed above).  The diagnosis was degenerative joint disease of the right knee after an injury.  The examiner maintained that the Veteran's right knee condition did not impact his ability to work.  

During a January 2014 VA examination, the Veteran reported that his right knee pain level depended on the weather and activities.  He stated that in the past, he would swim for exercise, but that, currently, he could not afford to pay for such activity.  The Veteran indicated that he drove a school bus for a living.  He stated that driving was not too bad for him, but that he had to move busses and do a lot of walking, as well as move frequently in and out of the bus, which aggravated his right knee pain.  The Veteran reported that he had flare-ups that impacted the function of this right knee and/or lower leg.  He stated that had daily pain that would flare-up in regards to weather or activities.  He indicated that the severity of his right knee pain while sitting was a six out of ten.  It was noted that the Veteran used Meloxicam daily, but that he reported that it did not help.  The Veteran maintained that when his pain would flare-up, it was a ten out of ten and that it could be activated by prolonged standing on concrete for more than three or four hours or walking down stairs.  

The examiner reported that the Veteran experienced muscular right leg cramping during range of motion measuring which he described as an eight out of ten.  As to range of motion of the Veteran's right knee, the examiner reported that flexion was 125 degrees and that painful motion began at 110 degrees.  The examiner stated that extension was zero degrees.  The examiner noted that there was no objective evidence of painful motion.  The examiner indicated that Veteran was able to perform repetitive use testing with three repetitions and that post-test flexion was 120 degrees and post-test extension was zero degrees.  It was noted that the Veteran did not have additional limitation in range of motion of the right knee following repetitive-use testing, and that he did not have functional loss and/or functional impairment of the right knee.  The examiner indicated that the Veteran did have tenderness or pain to palpation for the joint line or soft tissues of the right knee.  The examiner stated that the Veteran had normal strength (5/5) in the right knee.  

The examiner maintained that there was no evidence or history of recurrent patellar subluxation and dislocation of the right knee.  The examiner reported that the anterior instability (Lachman test); the posterior instability (posterior drawer test); and the medial-lateral instability test, were all normal in the right knee.  It was noted that the Veteran did not have shin splints.  The examiner indicated that the Veteran had meniscal conditions or surgical procedures for a meniscal condition.  The examiner maintained that the Veteran presently had a meniscus (semilunar cartilage) condition of the right knee which involved frequent episodes of locking, joint pain, and joint effusion.  It was noted that the Veteran underwent a meniscectomy in 1973.  The examiner reported that the Veteran had not undergone a total knee replacement at that time.  It was noted that the Veteran had also not undergone knee surgery other than the meniscectomy.  The examiner stated that the Veteran did not have a scar.  

The examiner reported that the Veteran did not use any assistive devices.  The examiner indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation or prosthesis.  It was noted that degenerative arthritis was documented, but that there was no x-ray evidence of patellar subluxation.  The examiner referred to a January 2013 VA x-ray, as to the Veteran's right knee, which related an impression of advanced osteoarthritis.  

The diagnosis was severe osteoarthritis of the right knee.  The examiner maintained that the Veteran's right knee condition did not impact his ability to work.  It was noted that the Veteran had been driving a school bus for almost two years and that he worked as a car salesman prior to that time.  The examiner reported that the Veteran was previously told that the only way to get rid of the pain in his right knee and make it more function was to have a total knee replacement.  The examiner maintained that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function because there was no conceptual or empirical basis for making such a determination without directly observing function under such circumstances.  The examiner referred to a medical treatise.  The examiner commented that people who had injured a joint were more likely to eventually develop arthritis in that joint.  

Subsequent VA medical records show that the Veteran underwent the total right knee replacement on June 16, 2014.

IV. Analysis

The RO has rated the Veteran's service-connected right knee disability (postoperative residuals of a right partial medial meniscectomy) as 20 percent disabling for the period prior to June 16, 2014.  A temporary total rating (38 C.F.R. § 4.30) based on convalescence has been granted for the period from June 16, 2014 to July 31, 2015.  The RO also assigned a 30 percent rating for the Veteran's service-connected right knee disability (recharacterized postoperative residuals of a right partial medial meniscectomy, status post total knee replacement with surgical scar), effective August 1, 2015.  

As the RO assigned a temporary total rating (38 C.F.R. § 4.30) based on convalescence for the period from June 16, 2014 to July 31, 2015, the Board's evaluation of the Veteran's disability will not include this time period when he was temporarily rated totally disabled.  See 38 C.F.R. § 4.30(a) (the total rating will be followed by an open rating reflecting the appropriate schedular evaluation).  Additionally, the Board is remanding the issue of entitlement to a rating higher than 30 percent for a right knee disability for the period since August 1, 2015.  

The RO originally rated the Veteran's service-connected right knee disability under Diagnostic Code 5257 for the period prior to June 16, 2014, which was the diagnostic code used when service connection was initially granted in October 1995.  However, as discussed below, the evidence does not show recurrent subluxation or lateral instability of the Veteran's right knee.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that the Diagnostic Code 5257 is unambiguous by its plain language, that it is not a catch-all diagnostic code, but provides compensation only for knee impairments that cause symptoms of recurrent subluxation or lateral instability.  See Delisle v. McDonald, 2014-7084, 2015 WL 3772659 (Fed. Cir. Jun. 18, 2015).  Therefore, evaluating the disability under Diagnostic Code 5257 is not proper.  The Board notes that a change in diagnosis or diagnostic code when it corrects an improper prior diagnosis or diagnostic code.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); cf. Murray v. Shinseki, 24 Vet. App. 420, 424 (2011). 

Additionally, the Board observes that in a January 2014 statement of the case, the RO essentially rated the Veteran's service-connected right knee disability as 20 percent disabling under Diagnostic Code 5258 for dislocated semilunar cartilage for the prior to June 16, 2014.  This is the maximum rating under this code.  However, the medical evidence shows that the Veteran does not specifically have dislocation of the semilunar cartilage.  The Board observes that an August 2012 VA examination report noted that the Veteran underwent a meniscectomy for meniscal tear in 1973.  The examiner maintained that the Veteran had no residual signs and symptoms due to the meniscectomy.  It was noted that an April 2012 x-ray, as to the Veteran's right knee, related an impression of marked degenerative changes.  A November 2013 VA examination report also noted that the Veteran underwent a meniscectomy for a meniscal tear in 1973.  The examiner, at that time, indicated that the Veteran had residual signs and symptoms due to the meniscectomy in that he had limited range of motion and pain.  The examiner referred to the April 2012 x-ray, as to the Veteran's right knee, which related an impression of marked degenerative changes.  

The Board notes that the January 2014 VA examination report did indicate that the Veteran had a meniscus (semilunar cartilage) condition of the right knee which involved frequent episodes of locking, joint pain, and joint effusion.  The examiner also referred to a January 2013 x-ray, as to the Veteran's right knee, which related an impression of advanced osteoarthritis.  The Board observes that the x-ray reports of record do not currently show dislocation of the semilunar cartilage.  Additionally, the January 2014 examiner did specifically refer to a semilunar cartilage disorder with episodes of locking, joint pain, and joint effusion.  The RO apparently rated the Veteran's right knee disability under Diagnostic Code 5258 as a result of the January 2014 VA examiner's findings of frequent episodes of locking, pain, and effusion, by analogy, despite the fact that dislocation of the semilunar cartilage is not actually shown.  In any event, the Board notes that the Veteran is already in receipt of a 20 percent rating which is the maximum rating under Diagnostic Code 5258.  Moreover, to the extent that the Veteran's meniscectomy is symptomatic, a maximum 10 percent is warranted under Diagnostic Code 5259, which is less than the currently assigned 20 percent rating.

The Board observes that the evidence of record for the period prior to June 16, 2014 shows that the Veteran's right knee has arthritis (degenerative joint disease) established by x-ray findings.  The Board notes that the range of motion reported at the August 2012, November 2013 and January 2014 VA examination reports, as well as pursuant to recent VA treatment records, would be rated zero percent if strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261, although the presence of arthritis with some limitation of motion warrants a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010 for that period.  The Board notes, however, that the Veteran's right knee disability is already rated as 20 percent disabling for the period prior to June 16, 2014.  The Board observes that the August 2012 VA examiner reported, as to range of motion, that right knee flexion was 100 degrees and that extension was 10 degrees.  The examiner stated that there was no objective evidence of painful motion.  The examiner also indicated that the Veteran was able to perform repetitive use testing with three repetitions and that post-test flexion was 105 degrees and post-test extension was 10 degrees.  

At the November 2013 VA examination, the examiner indicated, as to range of motion of the Veteran's right knee, that flexion was 70 degrees and that painful motion began at 70 degrees.  The examiner stated that extension was zero degrees.  The examiner indicated that Veteran was able to perform repetitive use testing with three repetitions and that post-test flexion was 85 degrees and post-test extension was zero degrees.  It was noted that the Veteran did not have additional limitation in range of motion of the right knee following repetitive-use testing.  

The Board observes that the January 2014 VA examiner reported, as to range of motion of the Veteran's right knee, that flexion was 125 degrees and that painful motion began at 110 degrees.  The examiner stated that extension was zero degrees.  It was noted that there was no objective evidence of painful motion.  The examiner indicated that Veteran was able to perform repetitive use testing with three repetitions and that post-test flexion was 120 degrees and post-test extension was zero degrees.  The examiner maintained that the Veteran did not have additional limitation in range of motion of the right knee following repetitive-use testing, and that he did not have functional loss and/or functional impairment of the right knee.  However, the examiner also commented that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function because there was no conceptual or empirical basis for making such a determination without directly observing function under such circumstances.  

The Board observes, as noted above, that the examiner at the August 2012 VA examination indicated that extension of the Veteran's right knee was 10 percent.  However, the Board notes that all other reports of record, including a VA treatment report in May 2012, show extension of zero percent.  The Board finds that the limitation of extension that was reported pursuant to the August 2012 VA examination report is not representative of the Veteran's limitation of extension based on the other evidence of record.  

Therefore, even considering the effects of pain during use and flare-ups, the evidence does not demonstrate that right knee motion is limited to the degree required for an increased 30 percent rating under the limitation of motion codes for the knees for the period prior to June 16, 2014.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

A precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The November 2013 and January 2014 VA examination reports, as well as a May 2012 VA treatment report, all fail to show other than full right knee extension.  Additionally, as noted above, the Board finds that the 10 degrees of extension listed pursuant to the August 2012 VA examination report is not representative of the Veteran's limitation of extension when weighing the evidence of record.  Therefore, the Board finds that extension limited to 10 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Additionally, flexion limited to 45 degrees as required for a compensable rating under Diagnostic Code 5261 is clearly not shown.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 for the period prior to June 16, 2014 are not appropriate.  

Further, precedent opinions from the VA General Counsel also permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The August 2012, November 2013, and January 2014 VA examination reports all fail to show any objective evidence of instability of the Veteran's right knee.  All of those examination reports indicate that there was no evidence or history of recurrent patellar subluxation and dislocation of the right knee.  Additionally, the respective examiners indicated that that the anterior instability (Lachman test); the posterior instability (posterior drawer test); and the medial-lateral instability test, were all normal in the right knee.

The Board notes that the Veteran has reported that his right knee gives out.  The Veteran is competent to report symptoms of his right knee giving out.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  However, the Board observes that the recent examination reports and treatment reports of record, all fail to show any right knee instability.  The Board finds that the medical evidence, which includes specific testing for instability, outweighs the Veteran's statements on this aspect.  While the Veteran is competent to report observations and may credibly believe them, the statements are not sufficient to show instability when weighed against the other evidence of record.  Thus, a separate compensable percent rating for right knee instability under Diagnostic Code 5257 is not in order for the period prior to June 16, 2014.  The Board finds that in addition to the 20 percent rating for the Veteran's right knee, there may be no separate compensable rating based on right knee instability for that period.  

In sum, the weight of the credible evidence demonstrates that the Veteran's right knee disability is no more than 20 percent disabling for the period prior to June 16, 2014.  The preponderance of the evidence is against the claim for an increase in a 20 percent rating for service-connected right knee disability for the period prior to June 16, 2014; there is no doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Finally, the evidence shows that the symptoms of the Veteran's service-connected right knee disability are contemplated by the rating criteria.  The painful limitation of motion, and other factors, symptoms and effects, are taken into consideration in rating the functional loss of the disability.  See 38 C.F.R. §§ 4.40, 4.45. 4.59 and the diagnostic codes for rating the knee.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right knee disability for the period prior to June 16, 2014 is adequate, and referral for extraschedular consideration is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  


ORDER

An increase in a 20 percent rating for service-connected right knee disability for the period prior to June 16, 2014, is denied.  


REMAND

As to the issue of entitlement to an increase in a 30 percent rating for a right knee disability for the period since August 1, 2015, the Board observes that the Veteran was last afforded a VA examination in January 2014.  Since that time, the Veteran underwent a total knee replacement of his right knee on June 16, 2014.  A June 16, 2014 VA operative report indicated that the Veteran underwent a right cemented, posterior, stabilized, total knee replacement.  The postoperative diagnosis was right knee degenerative osteoarthritis.  

The evidence of record clearly raises a question as to the current severity of the Veteran's right knee disability for the upcoming period since August 1, 2015.  As such, the Board finds that this matter must be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  See also 38 C.F.R. § 4.30(a)(3) (a physical examination will be scheduled prior to the end of the total rating period where the evidence is inadequate to assign the schedular evaluation).

Any additional relevant treatment records should also be obtained on remand.

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee problems since December 2014.  Obtain copies of the related medical records which are not already in the claims folder, including more recent VA treatment records.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right knee disability.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected right knee disability must be described in detail (including information necessary for rating the Veteran's right knee disability under Diagnostic Code 5055).  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right knee disability and provide a diagnosis of any pathology found.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


